THE THIRTEENTH COURT OF APPEALS

                                   13-21-00261-CR


                                 Justin Roy Lammers
                                          v.
                                  The State of Texas


                                 On Appeal from the
                   2nd 25th District Court of Lavaca County, Texas
                      Trial Court Cause No. 2021-05-10347CR


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

September 16, 2021